Citation Nr: 1814353	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-36 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for shattered left pelvis with posterior fracture through the ilium with joint disruption.

2.  Entitlement to service connection for injury to left foot and heel with grade III calcaneal fracture.

3.  Entitlement to service connection for left clavicle fracture.

4.  Entitlement to service connection for latissimus dorsi.

5.  Entitlement to service connection for left rectus abdominus.

6.  Entitlement to service connection for spinal scoliosis, to include as secondary to latissimus dorsi and rectus abdominus muscle grafting.

7.  Entitlement to service connection for fibromyalgia, to include as secondary to left leg injuries and muscle grafts.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from September 1989 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  The RO in New Orleans, Louisiana, currently has jurisdiction over the Veteran's claims.

In December 2017, the Veteran testified at a videoconference Board hearing before the undersigned, and a transcript is of record.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for spinal scoliosis and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has claimed that multiple disabilities, namely, fractured left pelvis, fractured calcaneal and left foot and heel injuries, fractured left clavicle, and use of latissimus dorsi and left rectus abdominus for grafting, were the result of a December 1989 in-service motor vehicle accident (MVA).

2.  In February 1993, the service department's chief counsel reviewed the prior adverse line of duty determination for the Veteran's MVA injuries and found that the Veteran's injuries were in the line of duty/not willful misconduct and recommended that the Veteran be found eligible for disability benefits, which was approved by the Office of Personnel and Training.

3.  The service department's chief counsel's February 1993 line of duty determination that the Veteran's injuries were in the line of duty/not willful misconduct is not patently inconsistent with the facts and the requirements of laws administered by VA.

4.  The Veteran's disabilities of fractured left pelvis, fractured calcaneal and left foot and heel injuries, fractured left clavicle, and use of latissimus dorsi and left rectus abdominus for grafting are directly related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for shattered left pelvis with posterior fracture through the ilium with joint disruption are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for injury to left foot and heel with grade III calcaneal fracture are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).

3.  The criteria for service connection for left clavicle fracture are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for latissimus dorsi are met.  38 U.S.C. 
§§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for left rectus abdominus are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159(b) (2017).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  As such, the Board will now review the merits of the Veteran's claims.

Law and Analysis

The Veteran seeks service connection for numerous disabilities that are the result of injuries sustained in a December 1989 automobile accident while the Veteran was on active duty, namely:  left pelvis injuries, left calcaneal fracture, left clavicle fracture, latissimus dorsi used for grafting, and left rectus abdominus used for grafting.

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131§  (2012); 38 C.F.R. § 3.303(a) (2017).

Injuries incurred during active service are presumed to be incurred in the line of duty.  38 U.S.C. § 105(a) (2012); see 38 C.F.R. §§ 3.1(m), 3.301(a) (2017).  But this presumption can be rebutted if the injury was caused by the veteran's own willful misconduct or abuse of alcohol or drugs.  See 38 U.S.C. §§ 105(a), 1110 (2012); Holton, 557 F.3d at 1367.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n), (n)(1).  However, mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n)(2) (2017).  Furthermore, willful misconduct will not be determinative unless it is the proximate cause of injury, disease, or death.  38 C.F.R. § 3.1(n)(3) (2017).

The simple drinking of alcoholic beverage is not of itself willful misconduct, but if, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  38 C.F.R. § 3.301(c)(2) (2017).

A service department finding that injury, disease, or death occurred in line of duty will be binding on VA unless it is patently inconsistent with the requirements of laws administered by VA.  38 C.F.R. § 3.1(m) (2017).  Likewise, a service department finding that injury, disease, or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(n) (2017).  When the evidence of record includes service department findings, it is error for the Board to make its own findings of facts of line of duty and willful misconduct without addressing the service department findings before it.  Crediford v. Shulkin, 877 F.3d 1040, 1046-47 (Fed. Cir. 2017).  "The regulations recognize that the Service Department is in the best position to assess willful misconduct and line of duty actions of its Service."  Id. (citing United States v. Yellow Cab Co., 338 U.S. 338, 341 (1949)).

In making determinations, VA is responsible for ascertaining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claims.

With respect to the first Holton element, current disability, the June 2009 VA examination report for the spine summarizes a portion of the Veteran's course of care after a December 1989 automobile accident.  The Veteran sustained a degloving injury to his left foot and ankle, which was treated with muscle transfers to the left heel and foot from his right latissimus muscle.  This grafting failed.  During a second surgery, the left rectus muscle was used to cover the left foot, which was successful.  In the June 2009 VA examination report for feet, it is reported that in addition to the degloving injury, the Veteran sustained a left calcaneal fracture.  In the June 2009 VA examination report for bones, it is noted that in the accident the Veteran sustained a fractured left clavicle and fractured left pelvis.  Accordingly, the first Holton element is met for disabilities of the left pelvis, left foot and heel, left clavicle, latissimus dorsi, and left rectus abdominus.

With respect to the second Holton element, in-service incurrence or aggravation of a disease or injury, the evidence of record shows that the December 1989 automobile accident occurred while the Veteran was on active duty.  Accordingly, the second Holton element is met.

With respect to the third Holton element, nexus between the Veteran's in-service injuries and his current disabilities, the Veteran's service treatment records and military personnel records show that the Veteran's injuries were directly related to the December 1989 MVA.  The question for the Board has become whether the Veteran's injuries were incurred in the line of duty or were the result of willful misconduct.

In December 1989, several days after the Veteran's MVA, the military base medical center prepared a line of duty determination report.  The report reveals that the Veteran was initially treated at a community hospital for fractures to the pelvis, left calcaneal, and left clavicle.  It was noted that the Veteran had been under the influence of alcohol.  It was recorded that the Veteran's blood alcohol level had been tested with a result of 0.129.  It was noted that the Veteran was unrestrained at the time of the accident and was thrown from the car when it rolled several times.  It was concluded that the accident was not in the line of duty.

The Veteran's service treatment records reveal that in December 1989 R.L.W. was tasked with investigating the Veteran's injuries.  The records show that R.L.W. spoke with Officer D.B., a responding police officer, who stated that he found the car upside down and the Veteran approximately 30 feet away.  The officer estimated the speed of the Veteran's car as between 70 and 93 miles per hour.  It was noted that the weather was cold and dry, and that the cold weather hurt the traction of the tires.  The officer reported that there was no evidence of alcoholic beverage containers at the scene, but alcohol could be smelled on the Veteran.  Based on that, the officer requested that the community hospital perform a blood alcohol concentration test.  The officer stated that he knew the result of that test but that the service department would have to subpoena the report to acquire that information.

R.L.W. inspected the vehicle and took photographs.  It was noted that the lapbelts and shoulder restraints were unclipped on both sides of the car.  R.L.W. also made several passes by the scene of the accident during which it was noted that the posted speed limit was 50 miles per hour with a warning sign at the bend stating that a maximum safe speed was 40 miles per hour.

The Veteran's military personnel record shows that at the time of his February 1990 administrative transfer due to his injuries, his former commanding officer informed his new commanding officer, who was to complete investigation of the Veteran's injuries, that the injuries had undergone a one-officer informal investigation, and based upon that review, it was recommended that the injuries were not in line of duty and due to his own misconduct.  It was noted that the required informal hearing had not been conducted.

The Veteran's service treatment records contain a July 1990 letter and report showing that the Veteran was seen in the community for outpatient psychiatric appointments.  The Veteran was diagnosed with adjustment disorder with resolving anxiety and depression, and suspected moderate passive aggressive personality syndrome.  The letter related that the Veteran had been confronted regarding a suspicion of alcoholism based upon the following indicators:  1) strong family history, 2) the December 1989 MVA, 3) continued stated need for narcotic after acute injury/surgery completed, and 4) mental defense mechanism pattern of denial/projection.

The Veteran's service treatment records show that in March 1991 the commanding officer concluded that the Veteran's injures were due to his own misconduct and not in the line of duty.  In making the determination that the Veteran's actions constituted gross negligence as to demonstrate a reckless disregard for the consequences of his actions, the commanding officer relied upon four factors:  1) the Veteran consumed alcohol that resulted in some degree of impairment, 2) the Veteran chose not to engage the lapbelt, relying solely on the passive shoulder restraint, 3) the Veteran opted to drive his vehicle at a speed grossly in excess of the posted limit, and 4) the roadway was unlit, the Veteran was not familiar with it, and he did not seek out alternate transportation.

The Veteran's service treatment records reveal that in October 1991 a staff judge advocate recommendation was made concerning the Veteran's MVA injuries.  The report shows concurrence with the finding of misconduct, stating that the Veteran's injuries were a reasonably foreseeable result of the circumstances in which he placed himself.

The Veteran's service treatment records reveal that in December 1991 the Veteran appealed the line of duty determination, and in February 1992, his appeal was denied.

The Veteran's military personnel records reveal an August 1992 report by a service department accident reconstruction expert, which focused primarily on the speed at which the Veteran was traveling at the time of the MVA.  The expert opined that the Veteran's speed could not have been 70 to 93 miles per hour as approximated by the police officer because the skid marks were not sufficiently long for such speed.  The expert calculated the speed to have been closer to 53.18 miles per hour.  The expert calculated that the maximum speed could have been 65.12 miles per hour, which was not too fast to easily navigate the 5 degree curve where the accident occurred.  The expert noted that numerous accidents have occurred at the same location.

The expert noted that the impact was a sideswipe and that the roadway was poorly lighted.  As to cause of the accident, the expert opined that the Veteran may have fallen asleep, being abruptly awoken upon impact and oversteering in an attempt to regain the road thereby losing control of the vehicle.  The expert concluded that speed was not the primary cause of the accident.

In September 1992, the service department's Office of Personnel and Training convened a Formal Physical Evaluation Board (FPEB) hearing to determine the Veteran's physical fitness for continued service.  If the Veteran was found unfit, it also would determine his level of disability and entitlement to benefits, if any.  The FPEB found that the Veteran's injuries were incurred due to his own misconduct and not in the line of duty.  It was recommended that he be separated without severance pay.

In February 1993, in response to a request from the Office of Personnel and Training, the service department's chief counsel reviewed the line of duty determination.  The review was based on the totality of the evidence, the presumption that the Veteran's injuries were sustained in the line of duty/not due to misconduct, and the substantial burden of the service department to show by clear and convincing evidence that the injuries were incurred due to gross negligence by the Veteran.  Counsel found that the Veteran's actions were imprudent and negligent but there was not clear and convincing evidence that the Veteran's injuries were the result of gross negligence.

Counsel noted that the administrative investigation relied on the evidence that the Veteran had been legally intoxicated at the time of the accident, specifically cited as having a blood alcohol content of .129 percent.  It was noted that there was no medical record that a blood alcohol test was performed and no laboratory report of the results.  While the Veteran admitted to drinking alcohol prior to the accident, there was no admissible evidence that he was legally intoxicated.  Counsel noted that, furthermore, a supplemental investigation showed that although alcohol may have been a factor in the accident, excessive speed was the proximate cause of the accident and resultant injuries.

Counsel noted that a responding police officer estimated the Veteran's speed to have been 70 to 90 miles per hour, but there was no evidence of the officer's experience in accident reconstruction.  It was noted that no witnesses to the accident could give a lay estimate of the speed.  Counsel noted W.K.L.'s expert evidence and qualifications in accident reconstruction.  W.K.L. estimated that the Veteran was traveling between 54 and 65 miles per hour, and he opined that it was closer to 54 miles per hour.  It was noted that the curve was gradual, the speed limit was 50 miles per hour, and the recommended speed was 40 miles per hour.  It was W.K.L.'s opinion that at 54 miles per hour the curve could be negotiated safely.  Counsel gave more weight to W.K.L.'s professional estimate of speed than to the unsupported estimate by the police officer.  It was noted that the expert evidence as to speed diluted the conclusion that excessive speed was the proximate cause of the accident.

Counsel noted that the Veteran admitted to not wearing the car's lapbelt but believed that the automatic shoulder restraint was engaged.  It was noted that when the car was examined a week after the accident the shoulder restraints were unlatched on both sides of the car.  It was also noted that in the interim several people had entered the vehicle to investigate the accident or to assist in the vehicle's removal and recovery.  It was noted that the Veteran provided evidence that at the time of the accident his car was under recall for malfunctioning shoulder restraints.  Counsel stated that at the time of the accident there was not legal requirement for the Veteran to wear an automobile restraint.  Counsel stated that doubt as to whether the Veteran was wearing a shoulder restraint must be resolved in favor of the Veteran, and in any event, not wearing a restraint did not amount to gross negligence.

Counsel found that the prior line of duty determinations were correct given the facts before the decision makers at the time.  Counsel concluded, however, that the unrebutted additional evidence presented at the FPEB had to be given proper weight and consideration.  Counsel found that the Veteran's claim of fatigue and possible seatbelt failure were equally plausible given the totality of the evidence presented.  Counsel stated that, frankly, reasonable minds may differ on the proper finding in this case, which serves to reinforce that conclusion that the totality of the evidence is insufficient to overcome the required presumption and to show by clear and convincing evidence that the Veteran's injuries were incurred as a result of his gross negligence.  It was noted that any doubt or reasonable speculation should be resolved in favor of the Veteran.  Counsel found accordingly that the Veteran's injuries were incurred in the line of duty/not due to misconduct, and it was recommended that the Veteran be found eligible for disability benefits for the reasons and at the level of disability found by the FPEB.  The Office of Personnel and Training approved Counsel's recommendations.

The Veteran's military personnel records show that in March 1993 he was retired from active duty and placed on the temporary disability retired list.  In November 1997, he was permanently retired.

In a September 2009 statement, the Veteran reported that he did not have any memory of the accident but he was told that there was sand on the road and that his car lost traction in a curve due to the sand, sliding sideways into a concrete barrier.  He stated that the sand on the roadway caused the car to go into an uncontrolled skid.

In a January 2010 administrative decision, VA determined that the Veteran's injuries were incurred as a result of the Veteran's own willful misconduct and were not incurred in line of duty, noting that VA regulations do not mandate a finding of gross negligence in determining gross misconduct.  VA noted that the Veteran admitted to underage drinking immediately before the accident; that at the most conservative estimate he was driving 13 miles per hour over the recommended safe speed for the curve in the road; and that there was a known history of drinking and ignoring its potential bad effects.  VA did not place the use or non-use of restraints at issue.

Now, it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  In this matter, the Veteran is competent to report that of which he has personal knowledge, and the Board finds him credible.  See 38 C.F.R. 
§ 3.159(a)(2) (2017); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that competent lay evidence requires facts perceived through the use of the five senses).

Based upon a very careful review of the foregoing, the Board finds that the Veteran's injuries were incurred in the line of duty and were not the result of willful misconduct as determined by the service department's chief counsel in February 1993.  The service department is in the best position to make a line of duty determination.  Crediford v. Shulkin, 877 F.3d 1040, 1046 (Fed. Cir. 2017).  VA is bound by a service department's line of duty determination unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  38 C.F.R. § 3.1(m), (n) (2017).

The Board notes that in its January 2010 administrative decision, VA did not consider whether the service department's chief counsel's line of duty determination was patently inconsistent with the facts and the requirements of laws administered by VA.  Rather, VA made its own line of duty determination using a standard of gross misconduct in place of the service department's gross negligence standard.  Whereas VA's January 2010 administrative decision is not in conformity with the holding in Crediford, it has no probative value.

As noted in the service department's chief counsel's determination, reasonable minds may disagree on the proper finding in this case, and as such, the Board cannot find the counsel's determination patently inconsistent with the facts.  Hence, the Board finds that it is bound by the service department's line of duty determination finding that the Veteran's injuries were incurred in the line of duty.  Furthermore, the Board finds that the evidence of record shows that many factors other than alcohol and speed contributed to the Veteran's injuries, such as fatigue, sand on the road, and cold temperature affecting tire traction, such that it does not show that willful misconduct was the proximate cause of the Veteran's injuries.  Accordingly, the third Holton element is met, and direct service connection is warranted for the Veteran's fractured left pelvis, calcaneal fracture and left foot and heel injuries, fractured left clavicle, and use of latissimus dorsi and left rectus abdominus muscles for grafting.


ORDER

Service connection for shattered left pelvis with posterior fracture through the ilium with joint disruption is granted.

Service connection for injury to left foot and heel with grade III calcaneal fracture is granted.

Service connection for left clavicle fracture is granted.

Service connection for latissimus dorsi is granted.

Service connection for left rectus abdominus is granted.


REMAND

The Veteran also claims service connection for spinal scoliosis as secondary to the use of the latissimus dorsi and left rectus abdominus muscles for grafting of his left foot and heel injuries that were incurred during the in-service MVA in December 1989.  He also seeks service connection for fibromyalgia as secondary to his left leg injuries and muscle grafts.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progression by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.310(a), (b) (2017).  To establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Spinal Scoliosis

In June 2009, the Veteran was afforded a VA examination of the spine.  The examiner summarized the Veteran's diagnosis as degenerative joint disease of the lumbar spine with chronic back pain secondary to muscle transfers and scars producing curvature of the thoracic and lumbar spines.  Since there is evidence of record that the Veteran has spinal scoliosis and there is an indication that it is related to service-connected disabilities, the Veteran must be afforded a VA examination to determine the nature and etiology of the Veteran's spinal scoliosis.  See 38 U.S.C. § 5103A(d)(2) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Fibromyalgia

The Veteran's service treatment records show that he was diagnosed with myofascial pain syndrome with persistent breakdown of his left flap side of his left foot injuries and grafts.

In June 2009, the Veteran was afforded a VA examination for chronic fatigue syndrome.  The Veteran reported that he had fatigue in his left leg and abdominal wall and back, related to the injuries to his left leg and his muscle grafts.  He related localized fatigue and weakness to the loss of muscles from his injury to his left leg and the subsequent muscle grafts.

The Veteran reported that he had generalized muscle aches, weakness, migratory joint pains, sleep disturbance, and inability to concentrate.  He stated that he could not do prolonged physical activities such as run, walk more than two blocks, play sports, or pick up his children.

The examiner diagnosed the Veteran with chronic fatigue since 1989.  The examiner noted that at least six of the ten chronic fatigue syndrome diagnostic criteria had not been met.

Since there is evidence of record that the Veteran has chronic pain and fatigue and there is an indication that it is related to service-connected disabilities, the Veteran must be afforded a VA examination to determine the nature and etiology of his chronic pain and fatigue.  See 38 U.S.C. § 5103A(d)(2) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, VA should also obtain all outstanding relevant VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any outstanding VA treatment records.  The Veteran should indicate whether he has had any additional private treatment for his conditions, and if so, assist in obtaining any outstanding records as needed.  If the AOJ cannot locate or obtain such records, it must specifically document the attempts that were made to locate or obtain them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.

2.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the Veteran's spinal scoliosis.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand in its entirety must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed in addition to those addressed below.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide opinions as to:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's spinal scoliosis is proximately due to or the result of a service-connected disease or injury; and

b) whether it is at least as likely as not (50 percent or greater probability) that it is aggravated beyond its natural progression by a service-connected disease or injury.

The examiner must reconcile any opinion with the evidence of record and cite to the record as appropriate.

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the Veteran's chronic pain and fatigue, to include fibromyalgia.  The claims folder (including Virtual VA and VBMS documents) and a copy of this Remand in its entirety must be provided to the examiner in conjunction with the examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements; the examiner must indicate on the examination report that such review was undertaken.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed in addition to those addressed below.

The examiner must obtain a full history from the Veteran.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must provide opinions as to:

a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's chronic pain and fatigue, to include fibromyalgia, is proximately due to or the result of a service-connected disease or injury; and

b) whether it is at least as likely as not (50 percent or greater probability) that it is aggravated beyond its natural progression by a service-connected disease or injury.
 
The examiner must reconcile any opinion with the evidence of record and cite to the record as appropriate.

Also, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


